DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (20180292866) in view of Lu et al (20120127257).
Claims 1, 12 and 14, Tucker teaches a display, a non-transitory computer-readable storage medium and a method, comprising: 
sensing a position of a camera of a computing device, wherein the camera is moveable between a hidden position and a visible position; (Tucker: Fig. 2, a retractable camera 280 that is shown as being in a retracted state 201 and in an extended state 203, [0043]. The sensing ability is obvious since Tucker presents, via fig. 2,  a retractable camera 280 that is shown as being in a retracted state 201 and as being in an extended state 203… and the retractable camera 280 can be operatively coupled to the processor 212 (e.g., or one or more processors) [0043].  Examiner reads 
automatically enabling the camera via firmware (Fig. 14) when the camera is sensed as being in the visible position; (Tucker: upon transitioning from a retracted state to an extended state, a retractable camera may automatically be oriented such that a lens (e.g., an aperture) of the retractable camera can acquire images of a user of a keyboard housing (e.g., a keyboard housing of a laptop computing device), [0032]); and 
automatically disabling the camera via the firmware when the camera is sensed as being in the hidden position.  (Tucker: the user may transition a retractable camera from an extended state to a retracted state where, in the retracted state, the camera is not capable of acquiring images, [0032]. By obviousness, since the camera is not capable of capturing images, there was a change of its current state (i.e., enable or disable, turned-on or turned-off), examiner wishes to provide additional prior art to support this obviousness as well as further explaining the user of sensor to sense the desired position of the camera.
 That this does not in any way imply or suggest that Tucker does not teach the feature, it is rather to explicitly strengthen the examiner’s presentation).
“housing unit 12 activates a retracting mechanism configured to move camera 20 such that it is retracted from a view of the display. Camera 20 moves to an inactive state at 270, and the perimeter is dulled, or turned off”.  Lu further utilizes a sensor to track the desired state of the camera, [0013])
Therefore, it would have obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Lu into the teaching of Tucker to explicitly determine the state of the camera and to detail an action of a camera being turned on or off which will result in a definite sequence when carry out the method of the invention without any hesitation or confusion.
Claims 2 and 13, the method of claim 1, and further comprising: automatically enabling a microphone of the computing device via the firmware when the camera is sensed as being in the visible position; and automatically disabling the microphone via the firmware when the camera is sensed as being in the hidden position.  (Tucker: a retractable camera can include a microphone that is mechanically connected in the extended state and mechanically disconnected in the retracted state. In such an example, an "air gap" can exist between circuitry of a computing device and the microphone. Such an approach can prohibit activation of the microphone when the retractable camera is in the retracted state. As an example, in a retracted state, a retractable camera that includes at least one camera and at least one microphone may be in an "air gap" state where the at least one camera and the at least one microphone cannot be activated and/or cannot transmit information (e.g., consider an air gap or air gaps as to data interfaces), [0032-0033]).
Claim 3. The method of claim 1, wherein the disabling of the camera via the firmware causes the camera to not be detectable by an operating system of the computing device.  (Tucker: when… in the retracted state, the camera is not capable of acquiring images. In such an example, the retractable camera may be one or more of electrically disconnected from circuitry of a device (e.g., a computing device, a keyboard housing, etc.) and covered in a manner where a lens (e.g., an aperture) of the retractable camera cannot acquire images (e.g., full field of view images), [0032]).
Claim 4. The method of claim 1, wherein the disabling of the camera via the firmware prevents software applications from accessing the camera.  (Tucker: [0032]).
Claim 5. The method of claim 1, wherein the firmware is display firmware of a display of the computing device.  (Tucker: a display housing, [0003, 0086]).
Claim 6. The method of claim 1, wherein the sensing the position of the camera is performed by a sensor, and wherein the method further comprises: sending position information from the sensor to a first module of the computing device; andWO 2019/017931PCT/US2017/04279512 controlling the firmware, with the first module, to turn the camera on and off.  (Tucker: Fig. 2 shows different positions 280 when it is in retracted position causing camera to be off and extended position causing camera to be on , [0031, 0033, 0043-0045]).
(Tucker: The initiation of the a web session, fig. 2 bottom half, indicating the readiness of the camera in the extended position to capture participant’s image as shown the images of 252 and 254).
Claim 8. The method of claim 6, and further comprising: monitoring, with the first module, a unified communications module for an incoming call; and controlling the firmware, with the first module, to turn the camera on when a user accepts the incoming call.  (Tucker: the retractable camera 280 may be actuated automatically by circuitry of the device 200. For example, upon receipt of a meeting request and acceptance of the meeting request, the retractable camera 280 may automatically transition from the retracted stated 201 to the extended state 203, [0046]).
Claim 9. The method of claim 8, and further comprising: causing, with the first module, a motor to drive the camera from the hidden position to the visible position when the user accepts the incoming call.  (Tucker: [0046]).

Claim 10. The method of claim 8, and further comprising: controlling the firmware, with the first module, to automatically turn the camera off when the accepted incoming call has been terminated; and causing, with the first module, a motor to drive the camera from the visible position to the hidden position when the accepted incoming (Tucker: [0046]. LU: When video conferencing is terminated, a retractable mechanism allows camera 20 to retract from in front of display 14 into housing unit 12, [0014]).

Claim 11. The method of claim 6, and further comprising: monitoring, with the first module, a unified communications module for an incoming call; and causing, with the first module, a keyboard of the computing device to provide a notification to a user when the user accepts the incoming call, wherein the notification notifies the user to press a camera control key on the keyboard.  (Tucker: [0046]).
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker  in view of Lu and further in view of Sweet et al (US 2017/0230183) or Hart (US 2014/0090060).
Claim 15. The non-transitory computer-readable storage medium of claim 14, and further storing instructions that, when executed by the processor, cause the processor to: turn on a microphone of the computing device via the firmware when the received sensor information indicates that the camera is in the visible position; and turn off the microphone via the firmware when the received sensor information indicates that the camera is in the hidden position, (see claims 2 and 13), Tucker does not spell out “wherein the firmware is controlled via commands that are encrypted and digitally signed.
 “Once retrieved, the commands are executed by the agent executive. The commands are encrypted for confidentially and digitally signed for integrity and authenticity before transit. [0031]”.
Hart teaches “generating a control command instructing the network security appliance identified in the warrant information to execute the one or more actions specified in the warrant information; digitally signing the control command with a digital certificate associated with the management system; encrypting the digitally signed control command; transmitting the digitally signed and encrypted control command to the network security appliance identified in the warrant information, [0006]”.
Therefore, it would have obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Sweet or Hart  into the teaching of Tucker to warrant a method for total safety and security of the system as well as the data exchanges.

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
Examiner wishes to remind first that examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior 
Applicant argues that in Tucker,  “there is no disclosure in Tucker that indicates that the system senses when the camera 280 is in the retracted state, or senses when the camera 280 is in the extended state, or senses if the camera 280 is somewhere between the retracted state and the extended state.  Nor does Tucker teach or suggest “sensing a position of the retractable camera, or automatically enabling the camera via firmware "when the camera is sensed as being in the visible position", as recited in independent claim 1”.  (Similar argument is made to independent claims 12 and 14).
Examiner respectfully disagrees.  However for the benefit of the doubt, Tucker may not EXPLICITLY discuss a sensor to detect whether the camera is in the hidden position or the visible position.  How does an ordinary artisan know where the camera’s state of position is?  Here is the very fact… The desired position of the camera (retractable or extended) is presented.  The basic understanding here either implicitly or obviously provide such knowledge or sensing ability where the position is.  It is carried out as Tucker points to, via fig. 2,  a retractable camera 280 that is shown as being in a retracted state 201 and as being in an extended state 203… and the retractable camera 280 can be operatively coupled to the processor 212 (e.g., or one or more processors) [0043]. The purpose and function  of processor is to execute the software/firmware.   Again IMPLICITLY or obviously, processor already have software/firmware or interact with software/firmware elsewhere to carry out the steps of the invention, i.e., sensing, irmware is made up of programs written by software developers to make hardware devices tick. If the firmware is absent, this results in most of the electronic devices used daily by the masses being unable to function. They simply would not be able to do anything”.  Without firmware is equal to without sensing ability, computer 1400 would not do anything including sensing whether the camera is in the hidden position or the visible position.  Obviously, Tucker suggests the presence of software/firmware not just to cause but also to cause and sense the position of the camera being retracted state (OFF) or extended state (ON).  
By obviousness, a simple modification could be made to Tucker’s teaching.  Examiner has further presented Ly who teaches this obviousness when he discusses “The retracting mechanism includes a sensor configured to monitor a position of the camera, [0013]; Position sensor 42, through the codec, can send a signal to motor controller 48 that camera 20 is located in a desired position, [0027]”.  Lu further furnishes that there is software/firmware 98a, b and c be executed by processors 97a, b and c to control the tracking modules 99a, b and c, [0028] and Fig. 4.
As demonstrated above, examiner respectfully holds firm to the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651